     Case 2:20-mj-30488-DUTY ECF No. 18, PageID.34 Filed 12/17/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                              Criminal No. 20-30488
v.

Varinder Singh,

         Defendant.
                                              /

                  MOTION AND BRIEF FOR LEAVE TO
                       DISMISS COMPLAINT

      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United

States of America hereby moves for leave to dismiss the complaint against

Varinder Singh. The reason for dismissal is: the government will not proceed with

this case any further, as against defendant, based on information it has received

about the defendant's lack of involvement in the underlying incident giving rise to

the allegations in the Complaint.




                                          1
  Case 2:20-mj-30488-DUTY ECF No. 18, PageID.35 Filed 12/17/20 Page 2 of 3




                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney

                                         s/Julie Beck
                                         Julie Beck
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Julie.Beck@usdoj.gov
                                         (313) 226-9717


Dated: December 17, 2020




                                     2
  Case 2:20-mj-30488-DUTY ECF No. 18, PageID.36 Filed 12/17/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

    I hereby certify that on December 17, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following:

     Henry M. Scharg


                                                s/Julie Beck
                                                Julie Beck
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Julie.Beck@usdoj.gov
                                                (313) 226-9717




                                           3
